Name: 2002/381/CFSP: Council Decision of 21 May 2002 implementing Joint Action 1999/878/CFSP with a view to contributing to the European Union cooperation programme for non-proliferation and disarmament in the Russian Federation
 Type: Decision
 Subject Matter: international security; NA;  European construction;  Europe;  cooperation policy
 Date Published: 2002-05-24

 Avis juridique important|32002D03812002/381/CFSP: Council Decision of 21 May 2002 implementing Joint Action 1999/878/CFSP with a view to contributing to the European Union cooperation programme for non-proliferation and disarmament in the Russian Federation Official Journal L 136 , 24/05/2002 P. 0001 - 0002Council Decisionof 21 May 2002implementing Joint Action 1999/878/CFSP with a view to contributing to the European Union cooperation programme for non-proliferation and disarmament in the Russian Federation(2002/381/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article 23(2) thereof,Having regard to Council Joint Action 1999/878/CFSP of 17 December 1999 establishing a European Union cooperation programme for non-proliferation and disarmament in the Russian Federation(1), and in particular Article 3 thereof,Whereas:(1) This Decision is intended to implement Joint Action 1999/878/CFSP by making a financial contribution to the unit of experts under the European Union cooperation programme for non-proliferation and disarmament in the Russian Federation (hereinafter referred to as the "programme").(2) The Commission has agreed to be entrusted with the task of preparing the projects to be approved, as well as with supervising the proper implementation thereof.(3) On 17 December 1999 an amount of EUR 535000 was budgeted for the administrative costs of the unit of experts set up by Joint Action 1999/878/CFSP.(4) The continuation of the programme requires additional financing for 2002 and 2003.(5) The indication of amounts corresponding to this financing illustrates the will of the legislative authority and is subject to the availability of commitment appropriations during the respective budget year,HAS DECIDED AS FOLLOWS:Article 1The purpose of this Decision is to continue the financing of administrative costs of the unit of experts at the Commission until the date of expiry of the programme, in accordance with Article 3 of Joint Action 1999/878/CFSP.Article 21. The financial reference amount for the purposes referred to in Article 1 shall be EUR 645000.2. The management of the expenditure financed by the amount specified in paragraph 1 shall be subject to the procedures and rules of the Community applying to budget matters.Article 3Annex III to Joint Action 1999/878/CFSP shall be replaced by the text in the Annex hereto.Article 4The Commission shall report on the implementation of this Decision in accordance with Article 3(1) of Joint Action 1999/878/CFSP.Article 5This Decision shall take effect on the date of its adoption.This Decision shall expire on the date of expiry of Joint Action 1999/878/CFSP.Article 6This Decision shall be published in the Official Journal.Done at Brussels, 21 May 2002.For the CouncilThe PresidentR. de Miguel(1) OJ L 331, 23.12.1999, p. 11.ANNEX"ANNEX IIITerms of Reference for a unit of experts under the EU cooperation programme for non-proliferation and disarmament in the Russian FederationJoint Action 1999/878/CFSP entrusted the Commission to set up a unit of experts under, and for the duration of, the EU cooperation programme for non-proliferation and disarmament in the Russian Federation, which comprises a Policy and Project Coordination Section at the Commission in Brussels and a project assistance team based in Moscow, reporting to the Policy and Project Coordination Section in Brussels.Three experts for the Unit have been identified and appointed by the Commission. The decision was taken in close cooperation with Member States and the Secretary General/High Representative (SG/HR), on the basis of job descriptions and selection criteria drafted by the Commission. One expert is still to be recruited.Required experts' qualifications comprise the following elements:The Policy and Project Coordination Section in Brussels will comprise three EU experts and a Head of Section, who is seconded by the Commission. The Section is administratively supported by one secretary and one administrative assistant. The Moscow based project assistance team comprises one EU expert and one local secretary, who is still to be recruited.The Head of Section assumes overall responsibility for the implementation of the Joint Action. He maintains close relations with the Presidency of the Council of the European Union, and the Member States and the SG/HR, according to detailed rules to be agreed upon.Tasks related to policy and project coordination and development shall comprise inter alia the following:- support coordination of assistance projects and related policies at Community and Member State levels,- function as point of contact for international initiatives, supported by the Commission Joint Research Centre,- establish a database of projects funded by the EU and Member States,- establish and maintain a database on EU experts, broken down by policy areas,- establish a network of Member States' points of contact, supplementing the competent Council working groups as regards the implementation of the Joint Action and related activities,- prepare and submit quarterly progress reports,- co-organise the Non-Proliferation and Disarmament Cooperative Initiative (NDCI) Conference.Sectoral tasks cover inter alia the following:- drawing up a comprehensive sector report,- providing an in-depth analysis on sectoral core problems,- identifying projects to address core problems,- preparing projects to be submitted to the Council with a view to possible future funding under follow-up measures to the Joint Action,- finalising and implementing projects identified for funding, as appropriate, in close cooperation with the Moscow based project assistance team.Specific tasks of the Moscow based project assistance team comprise:- close cooperation with personnel working under EU-funded projects,- as appropriate, support for the elaboration of feasibility studies,- liaising with the local authorities and with the representatives of other contributing countries,- negotiating with the local authorities the administrative arrangements necessary for the implementation of the programme,- assisting Member States in identifying and implementing bilateral projects,- facilitating specialised technical assistance."